The People sue to recover a penalty for the violation of section 203 of the Public Health Law (Consol. Laws, ch. 45). By an amendment of that section which took effect on September 1, 1916 (L. 1916, ch. 129), it was made a misdemeanor, punishable by fine and imprisonment, to "practice dentistry under a false or assumed name or under the license of registration of another person of the same name or under the name of a corporation, company, association, parlor or trade *Page 138 
name" (Public Health Law, § 203, subd. B 4). "Legally incorporated dental corporations existing and in operation prior to January 1, 1916," were excepted. By another amendment, adopted in 1917 (L. 1917, ch. 507), an offender was subjected to a penalty of $100 for each offense to be recovered in a civil action at the suit of the attorney-general, the recovery to be no bar to a criminal prosecution (Public Health Law, § 203, subd. D).
The defendant is a licensed dentist. More than twelve years ago he bought the business of another dentist named King, and continued it until September 1, 1916, under the name of "King Dental Offices." To comply with the statute a change then became necessary. The defendant was no longer at liberty to practice under any name except his own. The question is whether an advertisement published in a newspaper in Binghamton in July, 1917, has exposed him to the statutory penalty.
In that advertisement he states repeatedly that the dental offices are those of Dr. E.L. Hewson, and that the work is Dr. E.L. Hewson's work. He is criticized because at one place after the words "Dr. E.L. Hewson's offices," he has added the words "formerly King Dental Offices." This does not amount to practice under an assumed or a trade name. On the contrary, it is an abandonment of the assumed name, and a disclosure of the true one. Not even the casual reader could mistake the practitioner's identity. It is as if he were to tell the public that he had succeeded to another's business. Undoubtedly he hoped that patients who had formerly gone to King would thereafter go to Hewson. We cannot hold him guilty for thus connecting his present with his past. The statute is penal; its violation is a crime. We may not amplify it by construction (Wood v. Erie R. Co.,72 N.Y. 196, 198; Zimmerman v. Erhard, 83 N.Y. 74, 77; Gibbs
v. Arras Brothers, 222 N.Y. 332, 335; U.S. v. Bathgate,246 U.S. 220, 225). *Page 139 
Our decision does not reach beyond the precise facts before us. There may be cases where the true name is so suppressed and the old name so emphasized that the public are likely to be misled. The form of type and other devices may bring about that result. What the rights of the People may then be, we do not now decide. We will deal with such cases as they arise. It is enough to say that viewing this advertisement as a whole, we cannot find there the purpose or the potency of deception. But even if those elements were present, it would be for a jury, and not for us, to find them. In a controversy submitted under section 1279 of the Code of Civil Procedure, no inferences may be drawn except those that follow as matter of law from the facts stated (Marx v.Brogan, 188 N.Y. 431; Bradley v. Crane, 201 N.Y. 14, 20;Cerf v. Diener, 210 N.Y. 156, 162.) There is no room in such proceedings for inferences that follow doubtfully from facts of equivocal import. We are asked to hold this defendant guilty of a crime by imputing a sinister purpose and potency to words fair upon their face. The imputation, if it were possible, would not fall within our province.
Other features of the advertisement are criticized by the People, but with even less support in reason.
The judgment of the Appellate Division should be reversed, and judgment ordered for the defendant, with costs in the Appellate Division and in this court.